IN THE COURT OF APPEALS OF IOWA

                                      No. 17-0970
                               Filed September 13, 2017


IN THE INTEREST OF A.L., L.L., P.H., and B.H.,
Minor Children,

H.H., Mother,
       Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Muscatine County, Gary P.

Strausser, District Associate Judge.



      A mother appeals the juvenile court order terminating her parental

relationship with four children. AFFIRMED.



      Jeffrey L. Powell of The Law Office of Jeffrey L. Powell, P.L.C.,

Washington, for appellant mother.

      Thomas J. Miller, Attorney General, and Ana Dixit, Assistant Attorney

General, for appellee State.

      Christine E. Boyer, Iowa City, guardian ad litem for minor children.



      Considered by Danilson, C.J., and Tabor and McDonald, JJ.
                                           2


TABOR, Judge.

       “I don’t think that I have a problem.” This testimony from Holly, a mother

who denied that substance abuse remained an obstacle to reuniting with her

children, did not ring true for the juvenile court.1 The court ended Holly’s parental

relationship with four children: seventeen-year-old A.L., eleven-year-old L.L.,

seven-year-old P.H., and five-year-old B.H.2 Holly challenges the court’s order

both on the statutory grounds for termination and on the best-interests

determination. She asks for additional time for reunification. After examining the

record and the law, we defer to the juvenile court’s credibility findings and reach

the same conclusions regarding the welfare of the children.3

       I.     Facts and Prior Proceedings

       This family came to the attention of the Iowa Department of Human

Services (DHS) in early December 2015 based on a report Holly and her

paramour were using methamphetamine while caring for the children. According

to the DHS investigation, Holly expressed paranoid beliefs and would stay up all




1
  Specifically, the court found: “Throughout the underlying child in need of assistance
[CINA] case Holly . . . denied the use of controlled substances. Her denials were not
credible.”
2
  The father of A.L. and L.L. is deceased. The father of P.H. and B.H. did not appear at
the termination hearing. The juvenile court determined he had abandoned the children;
he did not appeal.
3
  We review child-welfare proceedings de novo, which means examining both the facts
and law and adjudicating anew those issues properly preserved and presented. See In
re L.G., 532 N.W.2d 478, 480 (Iowa Ct. App. 1995). We are not bound by the juvenile
court’s fact findings, but we give them weight, especially when measuring witness
credibility. See In re M.W., 876 N.W.2d 212, 219 (Iowa 2016). Proof of the statutory
elements must be clear and convincing, which means we see no “serious or substantial
doubts as to the correctness [of] conclusions of law drawn from the evidence.” In re
D.W., 791 N.W.2d 703, 706 (Iowa 2010).
                                            3


night before crashing and sleeping for the entire day.4 The youngest child, B.H.,

tested positive for exposure to methamphetamine. Because Holly had not paid

the water bill or rent, the family faced the loss of utilities and possible eviction. 5

The children went to live with Holly’s sister and remained in their aunt’s home

throughout the case.

       In April 2016, the juvenile court adjudicated A.L., L.L., P.H., and B.H as

CINA, finding they were “imminently likely to suffer adjudicable harm due to their

mother’s use of methamphetamine.” In May 2016, Holly underwent a substance-

abuse evaluation, which concluded she met “the criteria for amphetamine use

disorder/mild and unspecified cannabis use disorder.” Holly did not complete the

recommended outpatient treatment.

       Holly and her paramour did not have steady employment or housing

during the summer and fall of 2016. They were evicted from a rental house in

August, lived at a motel for several months, and then moved in with relatives.

       Drug use continued to be an issue.           In September 2016, Holly tested

positive for methamphetamine, and the next month, she tested positive for

amphetamines, which the treatment staff attributed to methamphetamine use.

But Holly continued to deny using drugs. Holly refused to undergo further drug

testing until February 2017.        She also revoked the releases allowing the

treatment provider to share information with the DHS.
4
  Holly had not been attending to the children’s needs. B.H. had not had immunizations
since 2012, the year she was born. L.L. had critical dental issues left unaddressed.
P.H. was having trouble behaving in school, but Holly resisted having him evaluated and
possibly placed on medication. Holly’s inattention foisted A.L. into the role of caretaker
for her younger siblings.
5
  The juvenile court noted Holly struggled to provide for the children’s basic needs,
despite the fact she had “significant income” from a death benefit provided for the
upkeep of the two older children.
                                            4


       Holly was inconsistent in her visitations with the children.6 In the words of

the DHS worker: “[S]he really ebbs and flows.” Holly missed five of the ten

offered visitations from January 1 through March 15, 2017.

       The State filed a petition to terminate parental rights in mid-February

2017. The juvenile court held a hearing on the State’s petition at the end of

March.       Holly—who was thirty-nine years old—testified she had not used

methamphetamine since she was eighteen. The DHS worker testified until Holly

was honest about her history of substance abuse, she could not make “any

forward progress.”        The children’s guardian ad litem (GAL) supported

termination, explaining that unfortunately, Holly treated the sixteen months of the

CINA case as “an act of defiance” during which Holly’s belief her rights had been

violated took “priority over actually doing what needed to be accomplished to

reunify” with the children.

       The juvenile court issued its decision terminating parental rights in early

June of 2017. The court relied on Iowa Code sections 232.116(1)(e) (as to A.L.

only), and (f) and (l) (as to all the children). Holly now appeals.

       II.      Analysis of Mother’s Claims

       A. Statutory Grounds for Termination

       Holly contests the State’s proof for both sections (f) and (l). When the

juvenile court relies on several grounds, “we need only find termination

appropriate under one of [those] sections to affirm.” In re J.B.L., 844 N.W.2d

703, 704 (Iowa Ct. App. 2014).

6
 The oldest child, A.L., refused to attend visits. Holly last interacted with her teenaged
daughter in the summer of 2016. The DHS worker testified A.L. favored having her
mother’s rights terminated so she could be adopted by her maternal aunt and uncle.
                                            5


       We focus on subsection (f), which requires proof of the following elements:

(1) the children are four years of age or older; (2) they have been adjudicated as

CINA under section 232.96; (3) they have been removed from the parent’s

physical custody for at least twelve of the last eighteen months, or for the last

twelve consecutive months and any trial period at home has been less than thirty

days; and (4) clear and convincing evidence exists that the children cannot be

returned to the parent’s custody as provided in section 232.102 at the present

time. See Iowa Code § 232.116(1)(f).

       Holly disputes only the fourth element. She “disagrees that the children

could not have been safely returned to her care at the time of the termination

hearing.” In support of her position, Holly highlights testimony that she and her

paramour were both employed and recently rented a house in Bennett, Iowa,

large enough to accommodate the children. Holly also points to their testimony

that “they were willing to fully cooperate with services, including drug testing.”

       This fourth element is met when the record shows the children cannot be

returned home because the risk leading to the CINA adjudication was not

resolved or the return would expose the children to harm that could result in a

new CINA adjudication. See In re A.M.S., 419 N.W.2d 723, 725 (Iowa 1988).

The State’s proof satisfied this element.

       Like the juvenile court, we find the evidence of Holly’s persistent and

implausible denials of her substance-abuse history to be more telling than the

short-lived stability of her housing situation.     Ensuring a safe return home

requires more than renting a roomy house.             Holly had not provided her

caseworker with the address of the Bennett house until the termination hearing.
                                         6


That failure to share information was emblematic of Holly’s lack of candor toward

the DHS and the juvenile court throughout the case. The juvenile court aptly

summarized the difficulty:

              Holly . . . continues to deny that she has a substance abuse
      problem. Her denial continues to not be credible. . . . She still
      refuses to take responsibility for the issues which led to
      adjudication. She continues to deny that any issues exist and, as a
      result, she has failed to make any progress.

      A parent’s unresolved substance-abuse problem presents an ongoing

danger to children. In re J.K., 495 N.W.2d 108, 113 (Iowa 1993). This record

contains clear and convincing evidence the children could not be returned to

Holly’s custody without risking a repeat episode of neglect or maltreatment

stemming from her methamphetamine abuse. We agree with the juvenile court’s

conclusion on the statutory basis for termination.

      B. Best Interests and Additional Time

      Holly next argues termination was not in the children’s best interests and

asks for more time to work toward reunification. She asserts: “The children were

safe and doing well in their family placement. Little or no harm would have been

done to the children had the court granted Holly a few additional months.”

      In our evaluation of the children’s best interests, we give primary

consideration to their safety, to the best placement for furthering their long-term

nurturing and growth, and to their physical, mental, and emotional condition and

needs. See Iowa Code § 232.116(2); see also In re P.L., 778 N.W.2d 33, 37

(Iowa 2010). In addition, the juvenile court may decline to terminate the parent-

child relationship when “[a] relative has legal custody of the child.” See Iowa

Code § 232.116(3)(a). But the court is not obligated to forego termination if this
                                         7

factor is satisfied. In re D.S., 806 N.W.2d 458, 474–75 (Iowa Ct. App. 2011). To

defer permanency, a court is required to “enumerate the specific factors,

conditions, or expected behavioral changes which comprise the basis for the

determination that the need for removal of the child from the child’s home will no

longer exist at the end of the additional six-month period.” Iowa Code

§ 232.104(2)(b).

       We find the safety and long-term well-being of these children is best

served by termination of Holly’s parental rights despite their placement with

relatives. Given Holly’s recalcitrant attitude, neither the DHS worker nor the GAL

believed the need for the children’s removal would disappear after six more

months. Throughout the case, Holly has been in denial about her substance-

abuse problem and its devastating impact on her children.                Her lack of

engagement in treatment leaves a looming question mark regarding her ability to

be an effective parent. While the three younger children have a strong affection

for their mother, they also have a close bond with their aunt and uncle. Waiting

longer for permanency is not a viable option under these facts. See P.L., 778

N.W.2d at 41 (stating courts will not deprive a child of permanency after the State

has proved a statutory ground for termination “by hoping someday a parent will

learn to be a parent and be able to provide a stable home for the child”). We

agree with the juvenile court’s decision to terminate parental rights.

       AFFIRMED.